DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12, 15-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov et al. (US Patent 10,289,566) in view of Rabii et al. (US PGPUB 2010/0281230) and in view of Shaeffer (US PGPUB 2015/0016046).
With regard to Claim 1, Dalmatov teaches a computing system, comprising: 

a processing device, operatively coupled to the plurality of memory components, to at least (Fig. 2: Processing Circuitry 74): 
receive data access requests; and generate a plurality of data access streams in accordance with the data access requests and access characteristics of the request (Col. 3 Ln. 44: “The memory stores instructions which, when carried out by the control circuitry, cause the control circuitry to: (A) from an incoming flow of data received through the communications interface that includes a first data stream from a first data stream source and another data stream from another data stream source”); 
match characteristics of the data access streams with characteristics of the different tiers of the memory components; and direct the plurality of data access streams to the different tiers of the memory components based on matching the characteristics of the data access streams with the characteristics of the different tiers of the memory components (Col. 3 Ln. 30: “the data storage equipment is operative to store data within tiered storage. In these arrangements, remaining valid data of the first data stream which has been consolidated together less than the predefined number of times resides within a first storage tier of the tiered storage. Additionally, the hotter data resides within a second storage tier of the tiered storage, the second storage tier providing slower data access than the first storage tier. Furthermore, the colder data resides within a third storage tier of the tiered storage, the third storage tier providing slower data access than the second storage tier.”).

With further regard to claim 1, Dalmatov does not teach the stream tiering based on frequency and randomness as described in claim 1. Rabii teaches
wherein the characteristics of the data access streams is based on frequency levels of data in the data access streams and randomness levels of address in the data access streams; and the processing device is configured to determine data placement among the different tiers based on identification of the data access streams ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate and the second -tier of storage media may be used for mass storage of data that is either infrequently accessed or sequentially accessed from the hybrid storage aggregate.”);
wherein the data access streams include a first stream having a frequency level above a threshold and having random addresses; and the processing device is configured to direct the first stream to a top tier of the different tiers ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate.” [0036] “As another example, assume storage manager 205 initially stores random data in the SSDs of the flash array 340 of FIG. 3A. Subsequently, the random data becomes ‘cold’ (i.e., it is determined to either be infrequently or sequentially accessed). As a result, it is preferable to move this cold data from the SSD storage space to the HDD storage space in order to store other ‘hot’ data in the available SSD 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov with the stream tiering based on frequency and randomness as taught by Rabii in order to “automatically relocating blocks of data among different tiers of storage media in a hybrid storage aggregate encompassing multiple tiers of heterogeneous storage media” (Rabii [0006]).

With further regard to claim 1, Dalmatov in view of Rabii does not teach the memory management unit as described in claim 1. Shaeffer teaches
a host system having a memory management unit; a memory bus connected to the memory management unit; and a memory module connected to the memory bus (Fig. 1A: MMU 112 connected with some form of a memory bus to Memory Socket 114 and Memory Module 116.), 
the memory module having:
the processing device to recei
 ([0008] “a memory socket, wherein the memory socket is configured to receive a memory access request from a memory management unit.” [0036] “when the MMU 112 requests a memory access (e.g., a memory read, a memory write, etc.) the request may include a memory address that indicates which memory chip 118 or at least which memory module 116 or memory socket 114 includes the destination or desired memory location associated with the data of the memory access.” [0084] “a memory module may be coupled with a second memory socket … the memory management unit may be configured to access, via a first protocol, either a memory chip of the expansion memory device or a memory chip of the memory module.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii with the memory management unit as taught by Shaeffer in order “to regulate and manage memory accesses by the processor 110 to the memory chips” (Shaeffer [0033]).

With regard to Claim 8, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of Claim 1 as described above. Rabii further teaches wherein the data access streams include a second stream having sequential addresses for write operations; and the processing device is configured to direct the second stream to a bottom tier of the different tiers ([0020] “the first-tier of storage media includes lower latency storage media than the second-tier of storage media. This is advantageous since the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate 

With regard to Claim 9, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of Claim 8 as described above. Rabii further teaches wherein the processing device is configured to buffer the second stream on the top tier while directing the second stream to the bottom tier ([0022] “The file system may initially store (write) data on any of the different tiers of storage media and thereafter relocate (move) the data between the different tiers” [0036] “assume storage manager 205 initially stores random data in the SSDs of the flash array … Subsequently, the random data becomes ‘cold’ … As a result, it is preferable to move this cold data from the SSD storage space to the HDD storage space … the policy module 410 can direct the write allocator 440 to automatically relocate data from the first-tier of storage media to the second-tier of storage media”). 

With regard to Claim 10, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of Claim 8 as described above. Rabii further teaches wherein the data access streams include a third stream having a frequency level below the threshold and having random addresses; and the processing device is configured to direct the third stream to a middle tier of the different tiers ([0020] “the first -tier of storage media may be used for data that is frequently and/or randomly accessed from the hybrid storage aggregate and the second -tier of storage media may be used for mass storage of data that is either infrequently accessed or sequentially accessed from the hybrid storage aggregate.” [0030] “any number of tiers of 

With regard to Claims 12, 15-17 and 19, these claims are equivalent in scope to Claims 1 and 8-10 rejected above, merely having different independent claim types, and as such Claims 12, 15-17 and 19 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1 and 8-10. 

With regard to Claim 18, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of Claim 15 as described above. Dalmatov further teaches further comprising:
generating a stream directed to a first tier by coalescing and serializing write operations in a second tier that has a performance level higher than the first tier (Col. 2 Ln. 49: “the first data stream and the second data stream are initially interleaved within the incoming flow of data. In these arrangements, combining includes coalescing blocks of the first data stream with blocks of the second data stream within third storage segments that are different from the first storage segments and the second storage segments. Along these lines, the first storage segments may reside in a first storage tier, and the third storage segments may reside in a second storage tier that provides slower data access than that of the first storage tier.” Further, Col. 10 Ln. 64: “the garbage collection logic 104 coalesces and re-places the valid blocks 120 of 

With regard to Claim 21, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of Claim 1 as described above. Shaeffer teaches further comprising:
a storage device connected to the memory module via an interconnect ([0030] “the system 100 may also include a number of component bays (e.g., bays 104 & 106). In such an embodiment, each component bay may be configured to house or provide a way to fixedly attach a modular hardware component (e.g., a hard drive…)”.  [0031] “the system 100 may include two component bays 104 and 106. In one embodiment, a first component bay 106 may house or include a semi-permanent memory storage 170. In various embodiments, this semi-permanent memory storage 170 may include a hard drive or other non-volatile memory system. In such an embodiment, the semi-permanent memory storage 170 may be configured to store data for relatively long-term storage and retrieval ...  the semi-permanent memory storage 170 may be configured to communicate this data with the processor 110 and other components of the system 100 (e.g., memory chips 118, 126, and/or 128, etc.).”).

With regard to Claim 21, Dalmatov teaches further comprising:
wherein the processing device is configured to identify a further data access stream in the data access requests and direct the further data access stream to the storage device (Col. 3 Ln. 30: “the data storage equipment is operative to store data within tiered storage. In these arrangements, remaining valid data of the first data stream which has been consolidated 

With regard to Claims 23-24, these claims are equivalent in scope to Claim 21 rejected above, merely having a different independent claim type, and as such Claims 23-24 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claim 21. 

	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Rabii and Shaeffer as applied to Claim 1 above, and further in view of Nakra et al. (US PGPUB 2017/0060754).
With regard to claim 2, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii and Shaeffer does not teach the DRAM memory tier as described in claim 2. Nakra teaches
wherein one of the different tiers comprises Dynamic Random-Access Memory (DRAM) ([0048] “the non-cacheable streaming write may be stored in a far tier of the memory system (e.g., DRAM, etc.).” [0050] “Block 222 illustrates that, in one embodiment, the stream may be stored in the farther memory tier. In the illustrated embodiment, the farther memory tier includes a DRAM or system-level memory.”).
.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Rabii and Shaeffer as applied to Claim 1 above, and further in view of Horn (US PGPUB 2017/0177486).
With regard to claim 3, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii and Shaeffer does not teach the cross-point memory tier as described in claim 3. Horn teaches
wherein one of the different tiers comprises cross point memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … 3D XPoint memory”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii and Shaeffer with the cross-point memory tier as taught by Horn in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.


wherein one of the different tiers comprises Single Level Cell (SLC) flash memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … NAND memory (e.g., Single-Level Cell ( SLC) memory”). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii and Shaeffer with the SLC memory tier as taught by Horn in order provide a tier of data storage comprising memory having characteristics which best match the characteristics of the data stored thereon.

With regard to claim 5, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii and Shaeffer does not teach the TLC memory tier as described in claim 5. Horn teaches
wherein one of the different tiers comprises Triple Level Cell (TLC) flash memory or Quad-Level Cell (QLC) flash memory ([0022] “it is understood that solid-state memory may comprise one or more of various types of memory devices such as … Triple-Level Cell ( TLC) memory”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii and Shaeffer with the TLC memory tier as taught by Horn in order .

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Rabii and Shaeffer as applied to Claims 1 and 19 above, and further in view of Struttmann et al. (US PGPUB 2017/0364450).
With regard to claim 11, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii and Shaeffer does not teach the predictive model as described in claim 11. Struttmann teaches
wherein the processing device is configured predict the frequency levels based on a predictive model having an artificial neural network ([0230] “some embodiments may train a machine learning algorithm, such as a hidden Markov model, recurrent neural network, or the like, based on historical log events, to predict the likelihood of various types of access requests (or sequences of such requests), such … amounts of access requests, frequencies of access requests, or the like, for a given user, workload application, computing device, portion of a network, or combination thereof.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii and Shaeffer with the predictive model as taught by Struttmann since it is well-known to be advantageous to proactively respond to future changes in data access characteristics, as opposed to simply responding reactively.

. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dalmatov in view of Rabii and Shaeffer as applied to Claim 1 above, and further in view of Paduroiu (US PGPUB 2018/0332366).
With regard to claim 22, Dalmatov in view of Rabii and Shaeffer teaches all the limitations of claim 1 as described above. Dalmatov in view of Rabii and Shaeffer does not teach the remote network device as described in claim 22. Paduroiu teaches further comprising:
a remote device connected to the memory module via a network (Fig. 6: Tier 2 Storage);
wherein the processing device is configured to identify a further data access stream in the data access requests and direct the further data access stream to the remote device ([0085] “use HDFS , DellEMC's Isilon OneFS or DellEMC's Elastic Cloud Storage (ECS) to implement Tier 2 Storage . In some implementations, Tier 1 Storage may run within a Pravega cluster. In most implementations, Tier 2 Storage may be deployed outside the Pravega cluster.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the system as disclosed by Dalmatov in view of Rabii and Shaeffer with the remote network device as taught by Paduroiu in order to “provide a highly-scalable, high-throughput cost-effective storage” (Paduroiu [0150]).

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument regarding Claim 1, Page 8 of the Remarks, that “the disclosure of Dalmatov about peripheral storage is in a technological area different from the claimed invention about memory module providing memory access. The storage system of Dalmatov does not meet the requirement of ‘a memory module’ and its structure recited in claim 1. Rabii and Shaeffer are insufficient to cure the deficiency of Dalmatov,” the Office respectfully disagrees.
The Office contends that the teachings of Shaeffer, and not Dalmatov, have been relied upon to teach and make obvious the ‘memory module’ and its structure recited in Claim 1, as was stated in the outstanding Non-Final rejection of Claim 1. The Office notes that the outstanding Non-Final rejection of Claim 1, now repeated above in the current Final rejection, had mapped the following limitations to disclosure found in the Shaeffer reference:
“a host system having a memory management unit; 
a memory bus connected to the memory management unit; and 
a memory module connected to the memory bus, the memory module having: 
the processing device to receive data access requests from the memory management unit via the memory bus”.
The Office mapped the above claim limitations to the following respective disclosure found in the Shaeffer reference:

[0008] “a memory socket, wherein the memory socket is configured to receive a memory access request from a memory management unit.” 
[0036] “when the MMU 112 requests a memory access (e.g., a memory read, a memory write, etc.) the request may include a memory address that indicates which memory chip 118 or at least which memory module 116 or memory socket 114 includes the destination or desired memory location associated with the data of the memory access.” 
[0084] “a memory module may be coupled with a second memory socket … the memory management unit may be configured to access, via a first protocol, either a memory chip of the expansion memory device or a memory chip of the memory module.”.
The Office contends that the above citations, as well as the supporting disclosure in Shaeffer, serve to demonstrate that the teachings of Shaeffer do make obvious the limitations of Claim 1 which recite, “a host system having a memory management unit; a memory bus connected to the memory management unit; and a memory module connected to the memory bus, the memory module having: the processing device to receive data access requests from the memory management unit via the memory bus”. Therefore, for the reasons discussed above, the Office maintains that the teachings of Dalmatov in view of Rabii and Shaeffer do teach and make obvious the limitations of Applicant’s Claim 1.





The Office further notes that the Applicant is encouraged to contact the Examiner for purposes of conducting an interview if the Applicant believes that such an interview could either assist in understanding the Examiner’s position or advancing prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	March 11, 2022